

114 SRES 150 ATS: Expressing the sense of the Senate about the importance of effective civic and government education programs in schools in the United States.
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 150IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Grassley (for himself and Mr. Cardin) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate about the importance of effective civic and government education
			 programs in schools in the United States.
	
 Whereas civic and government education is essential to the preservation and improvement of the constitutional government of the United States;
 Whereas civic and government education programs foster understanding of the history and principles of the constitutional government of the United States, including principles that are embodied in certain fundamental documents and speeches, such as the Declaration of Independence, the Constitution of the United States, the Bill of Rights, the Federalist Papers, the Gettysburg Address, and Dr. Martin Luther King, Jr.’s I Have a Dream speech;
 Whereas research shows that too few people in the United States understand basic principles of the constitutional government of the United States, such as the natural rights set forth in the Declaration of Independence, the existence and functions of the 3 branches of the Federal Government, checks and balances, and other concepts fundamental to informed citizenship;
 Whereas, since the founding of the United States, schools in the United States have had a strong civic mission to prepare students to be informed, rational, humane, and involved citizens who are committed to the values and principles of the constitutional government of the United States;
 Whereas a free society relies on the knowledge, skills, and virtue of the citizens of the society, particularly the individuals elected to public office to represent the citizens;
 Whereas, while many institutions help to develop the knowledge and skills and shape the civic character of people in the United States, schools in the United States, including elementary schools, bear a special and historic responsibility for the development of civic competence and civic responsibility of students;
 Whereas student learning is enhanced by well-designed classroom civic and government education programs that—
 (1)incorporate instruction in government, history, law, and democracy;
 (2)promote discussion of current events and controversial issues;
 (3)link community service and the formal curriculum; and
 (4)encourage students to participate in simulations of democratic processes; and
 Whereas research shows that the knowledge and expertise of teachers are among the most important factors in increasing student achievement: Now, therefore, be it
	
 That it is the sense of the Senate that—
 (1)civic and government education is essential to the well-being of the constitutional government of the United States;
 (2)comprehensive and formal instruction in civic and government education would provide students a basis for understanding the rights and responsibilities of citizens in the constitutional government of the United States;
 (3)elementary and secondary schools in the United States are encouraged to offer courses on the history and theories of the constitutional government of the United States, using programs and curricula with a demonstrated effectiveness in fostering civic competence, civic responsibility, and a reasoned commitment to the fundamental values and principles underlying the constitutional government of the United States; and
 (4)all teachers of civics and government are well served by having access to adequate opportunities to enrich teaching through professional development programs that enhance the capacity of teachers to provide effective civic and government education in the classroom.